Citation Nr: 0729544	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine strain.

2.  Entitlement to an initial compensable disability 
evaluation for chondromalacia patella of the right knee.  

3.  Entitlement to an initial compensable disability 
evaluation for chondromalacia of the left knee. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1980 
and from May 1985 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for the disabilities listed on the title page of 
this decision and assigned the current disability 
evaluations.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide VCAA notice of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Mayfield v. Nicholson, Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The veteran has not been provided with a VCAA notice letter 
regarding his claims at any time. 

The Board further observes that in his April 2004 substantive 
appeal, the veteran reported that he continued to have 
problems with his knees and low back and that the symptoms he 
was currently experiencing were worse than those reported at 
the time of the February 2004 VA examination.  VA is obliged 
to afford veterans contemporaneous examinations where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  A review of that 
examination reflects that the claims folder was not available 
for review by the examiner.  In Green (Victor) v. Derwinski, 
1 Vet.App. 121, 124 (1991), the Court held that the duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Any correspondence sent to the 
veteran in this regard is to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for the lumbar spine, 
both knees, and the right ankle since his 
separation from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be scheduled for a 
VA orthopedic examination of his low back 
and left and right lower extremities to 
determine the severity of his service-
connected low back, left and right knee, 
and right ankle disorders.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should also determine whether 
the low back, left or right knee, or 
right ankle disability is manifested by 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to flare ups, weakened movement, 
excess fatigability, incoordination, or 
pain.

With regard to the knees, the physician 
should also report whether there is 
recurrent subluxation or lateral 
instability, and if present, its 
severity.  The examiner should also note 
the absence or presence of degenerative 
joint disease in either knee.  With 
regard to the right ankle, the physician 
is to render an opinion as to whether the 
disability is slight, moderate, or 
marked.  

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above, review 
the expanded record and determine if the 
benefits sought can be granted.  If any 
of the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



